Citation Nr: 1329582	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of April 2011, which granted entitlement to pension 
benefits, but denied entitlement to special monthly pension.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no allegation or evidence that the Veteran is a 
patient in a nursing home, or blind or nearly blind; 
therefore, question in this case is whether the Veteran has 
a factual need for regular aid and attendance of another 
person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.351.  

Determinations as to factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration 
is given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants 
of nature; or, incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may 
be made.  The particular personal functions, which the 
veteran is unable to perform, should be considered in 
connection with his condition as a whole, and the need for 
aid and attendance must only be regular, not constant.  Id.  
For a favorable rating, at a minimum, one of the enumerated 
factors must be present.  Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  

The evidence of record at the time of the initial RO 
decision in April 2011, which included a January 2011 aid 
and attendance examination report from a private doctor, as 
well as a January 2011 VA aid and attendance examination 
report, clearly showed that aid and attendance was not 
needed at that time.  However, evidence has been received 
since that decision, consisting of the Veteran's August 2012 
written statement, another private aid and attendance 
examination report dated in June 2012, and a form completed 
in August 2012 by the Executive Director of the retirement 
community in which the Veteran lives, detailing services 
provided.  This new evidence, while indicating that there 
may have been some increase in the Veteran's disability 
level since the prior evidence was compiled, is incomplete, 
and contains seeming inconsistencies which must be resolved 
prior to an appellate decision.  

In particular, the doctor's June 2012 aid and attendance 
examination report did not contain any diagnoses for the 
Veteran's disabilities, unlike his January 2011 report.  He 
did, however, note that the Veteran had a history of falls, 
had fractured his pelvis 6 months earlier in a fall, and 
needed to be "watched" for his safety.  The doctor also made 
the incongruous statement that the Veteran did not use any 
assistive devices, and could walk 5 to 6 blocks without 
assistance.  Moreover, and without explanation, the doctor 
indicated that the Veteran could not manage his financial 
affairs.  

The retirement community director's statement noted that the 
Veteran lived in an independent living situation, and not in 
assisted living.  According to the report, the community 
provides, to the Veteran, "supervision and properly secured 
living arrangements for a protected environment," 
"supervision to prevent wandering," but not "supervision to 
prevent Veteran from harming himself."  These distinctions 
are not clear.  In view of these factors, which suggest the 
possibility of some mental and/or physical decline since the 
prior, more thorough, evaluations, the Board finds that a VA 
aid and attendance examination must be obtained.  

In addition, to provide the examiner with a better overview 
of the Veteran's physical and mental status, and to avoid 
duplication of effort (such as having to repeat any tests, 
for example, of cognitive function, which have been 
performed elsewhere), the Veteran should be asked to 
identify and release pertinent medical records, and such 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify the names, 
locations, and approximate dates of any 
recent treatment (i.e., since March 2011) 
for all conditions which may impact his 
ability to function independently, in 
particular, records of his pelvic fracture 
treatment and follow-up care, as well as 
all records pertaining to his mental 
functioning, to include ability to manage 
his financial affairs, such as 
neuropsychiatric tests.  Provide 
appropriate authorization forms (VA Form 
21-4142) for the Veteran to complete and 
return, and give the Veteran a suitable 
period of time for response.  

2.  Make all necessary attempts, depending 
on the type of record identified, to 
obtain all records adequately identified.  

3.  Then, arrange for a VA aid and 
attendance examination, to determine 
whether the Veteran requires the actual 
regular aid and attendance of another 
person.  This includes, but is not limited 
to, assessment of the following:
    *  inability of the veteran to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; 
    *  frequent need to adjust prosthetic 
or orthopedic appliances which by reason 
of the particular disability cannot be 
done without aid;
    *  inability to feed himself through 
loss of coordination of upper extremities 
or through extreme weakness; 
    *  inability to attend to the wants of 
nature; 
    *  incapacity, physical or mental, 
which requires care and assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his daily 
environment.  

The examiner should also address whether 
the Veteran is substantially confined to 
his premises, i.e., restricted to his 
residence except for medical treatment 
purposes.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  Any 
indicated tests, such as of cognitive 
functioning, must be obtained prior to the 
final examination report.

Rationale for all requested opinions shall 
be provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she shall provide 
a complete explanation stating why this is 
so.  In so doing, the examiner shall 
explain whether the inability to provide a 
more definitive opinion is the result of a 
need for additional information or that he 
or she has exhausted the limits of current 
medical knowledge in providing an answer 
to that particular question(s).  

4.  Thereafter, review the claim for 
special monthly pension based on the need 
for aid and attendance or housebound 
status, in light of all evidence of 
record.  If the decision is less than a 
full grant of the benefits sought, the 
Veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



